By the Court.

Warner, J.
delivering the opinion.
[1.] The only question made for the decision of the Court below, as appears from the record, was whether the Sheriffs bond offered in evidence, was a good and valid statutory bond. The Court ruled it was not a good and valid statutory bond, and, we think, properly so ruled, for the reason, it appears, on the face of the bond, to have been taken and approved by only two Justices of the Inferior Court, whereas, by the 46th section of the Judiciary Act of 1799, Sheriff’s bonds are required tobe approved by the Justices of the Inferior Court, or any three of them. Prince, 430. By the declaratory Act of 1803, it is enacted, “that every Judge of the Superior, or a majority of the Justices of the Inferior Courts of the respective Counties throughout this State, is and are, and, by intendment of law, ought to have been taken, held, deemed and considered as competentin law to take the bonds or obligations of Sheriffs, and to qualify them as by law directed.” Prince, 176, ’7.
This bond having been taken and approved by only two of the *554Justices of the Inferior Court, when the Statute requires it should have been approved by at least three of them, cannot he said to be a good statutory bond. "Whether this bond is good as a voluntary bond, and binding as such on the parties to it, does not appear to have been raised or decided by the Court.
Let the judgment of the Court below be affirmed*